DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the Applicant’s claims filed on 02/24/2021. Claims 1-11 and 13-20 are amended, Claims 1-20 are pending in current application.
Drawing objections have been withdrawn in view of the Applicant’s remarks filed on 02/24/2021.
Abstract objection has been withdrawn in view of amendments.
Claim interpretation Under 35 U.S.C. § 112(f) has been withdrawn in view of claims amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. James R. Riegel on April 26, 2021.
The application has been amended as follows: 
Claims 1, 10 and 14 have been amended

IN THE CLAIMS
Claim 1.    (Currently Amended) A controller comprising:
a stationary portion, a foot cradle member coupled to the stationary portion and one or more sensors, wherein:
[[____]]the foot cradle member is moveable to a plurality of positions along paths within a plane,
the foot cradle member is pivotable within the plane in a pivot degree of freedom about a pivot axis that is perpendicular to the plane,
the foot cradle member is translatable within the plane in a linear degree of freedom,
one or more of the paths have a direction in the pivot degree of freedom of the foot cradle member and at least one of the paths has a direction in the linear degree of freedom of the foot cradle member,
the plurality of positions include one or more of a left position, a right position, a front position, or a back position, and
the one or more sensors are operative to sense the foot cradle member at a particular position of the plurality of positions and output one or more sensor signals indicative of the particular position, and 
the one or more sensor signals cause activation of a selected function of a plurality of functions provided by a system in communication with the one or more sensors based on the particular position at which the foot cradle member is sensed.

Claim 10.    (Currently Amended) The controller of claim 1, wherein the foot cradle member includes protrusions on left and right sides of the foot cradle member that extend orthogonally to a surface of the foot cradle member, and the controller further comprises:
a base member positioned between the foot cradle member and the stationary portion, the base member pivotable parallel to the plane in the pivot degree of freedom about the pivot axis with the foot cradle member; and
one or more rollers positioned at a front of the base member and 

Claim 14.    (Currently Amended) The system of claim 13, wherein:
[[____]]the one or more sensor signals cause activation of a selected function of a plurality of functions of the system based on the particular position at which the foot cradle member is sensed, 
[[____]]each of the plurality of positions corresponds to one of the plurality of functions,
the plurality of functions includes a plurality of different functions, and
the foot cradle member includes an input control operative to send a control signal to the one or more processors.

ALLOWABLE SUBJECT MATTER
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Cone et al. (US 2018/0280099), Lai (2017/0007218) and Hanson et al. (US 2003/0047434) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 1. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of independent Claim 1 as a whole.
Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-12 depend upon independent claim 1; therefore, these claims are also allowed by virtue of dependencies.
Regarding Claim 13, the closest prior arts, Cone et al. (US 2018/0280099), Lai (2017/0007218) and Hanson et al. (US 2003/0047434) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 13. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of independent Claim 13 as a whole.
Therefore, Claim 13 is considered novel and non-obvious and is therefore allowed. Claims 14-17 depend upon independent claim 13; therefore, these claims are also allowed by virtue of dependencies.
Regarding Claim 18, the closest prior arts, Cone et al. (US 2018/0280099), Lai (2017/0007218) and Hanson et al. (US 2003/0047434) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 
Therefore, Claim 18 is considered novel and non-obvious and is therefore allowed. Claims 19-20 depend upon independent claim 18; therefore, these claims are also allowed by virtue of dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wong et al. (US 2011/0092887) discloses, “METHOD FOR PROGRAMMING FOOT PEDAL SETTINGS AND CONTROLLING PERFORMANCE THROUGH FOOT PEDAL VARIATION”;
Chen (US 6,452,123 B1) discloses, “Surgical foot pedal control including ribbon switch arrangement”;
Holtorf (US 6,260,434 B1) discloses, “Dual position foot pedal for ophthalmic surgery apparatus”;
                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Examiner, Art Unit 3664